Ekwall, Judge:
Plaintiff in this case is protesting the action of the collector of customs at the port of San Francisco, Calif., in liquidating an item on the entry of merchandise entered at that port upon what it alleges is an erroneous extension of the appraised unit value. The merchandise consists of spoons invoiced at a unit price “p/piece” of Hong Kong $0.83, which amount is extended on said invoice as Hong Kong $332. In liquidation, the collector apparently used the figures of Hong Kong $3,320, which he converted into United States dollars, arriving at a figure of $740.
From evidence adduced at the trial, it is apparent that the spoons were appraised at a value of Hong Kong $0.83 per bundle of 10 pieces and were entered upon that basis, rather than upon the basis of Hong Kong $0.83 per spoon. It *465further appears from the record that it was the custom to enter such merchandise at a price per bundle of 10 pieces and that the term “p/piece” indicates a bundle ■of 10 pieces. The appraiser .testified on behalf of the plaintiff that it was the intention and was the practice in shipments of this kind to appraise at this price per bundle of 10 pieces.
That the appraised value of merchandise is the unit value and not the total value is well settled in customs adjudication. United States v. Kuttroff, 9 Ct. Cust. Appls. 239, T. D. 38204. It is clear in this case that the entered and appraised unit value was Hong Kong $0.83 per bundle of 10 pieces and that the collector should have liquidated upon that basis, i. e., he should have obtained the gross entered value by multiplying the entered unit value by the true number of units.
Plaintiff’s claim is therefore sustained.
Judgment will be rendered accordingly.